USCA11 Case: 21-11299      Date Filed: 10/06/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11299
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANTWAN BOYD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:08-cr-00251-JSM-AAS-1
                   ____________________
USCA11 Case: 21-11299       Date Filed: 10/06/2022    Page: 2 of 3




2                     Opinion of the Court                21-11299

               ON REMAND FROM THE
        SUPREME COURT OF THE UNITED STATES

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Antwan Boyd filed a motion to reduce his sentence under
§ 404(b) of the First Step Act of 2018. He argued, among other
things, that a reduction in his sentence of imprisonment was
warranted because intervening changes in the U.S. Sentencing
Guidelines meant that he would no longer qualify as a career
offender if he were sentenced today. In response, the government
cited our opinion in United States v. Denson for the proposition
that the First Step Act does not authorize courts “to change the
defendant’s original guidelines calculations that are unaffected by
sections 2 and 3” of the Fair Sentencing Act of 2010 or “to reduce
the defendant’s sentence on the covered offense based on changes
in the law beyond those mandated by” those sections. 963 F.3d
1080, 1089 (11th Cir. 2020), abrogated in part by Concepcion v.
United States, 142 S. Ct. 2389 (2022). The district court granted
Boyd’s motion in part and reduced his term of supervised release.
But the court declined to reduce his term of imprisonment below
the 240-month sentence he is currently serving. Boyd appealed,
and we affirmed.
       Boyd petitioned the United States Supreme Court for a writ
of certiorari. The Supreme Court granted his petition, vacated our
judgment, and remanded for further consideration in light of its
USCA11 Case: 21-11299        Date Filed: 10/06/2022     Page: 3 of 3




21-11299               Opinion of the Court                        3

opinion in Concepcion v. United States, 142 S. Ct. 2389 (2022).
Boyd v. United States, 142 S. Ct. 2901 (2022).
        In Concepcion, the Court held that “the First Step Act allows
district courts to consider intervening changes of law or fact in
exercising their discretion to reduce a sentence pursuant to the
First Step Act.” 142 S. Ct. at 2404. And because district courts must
“consider nonfrivolous arguments presented by the parties, the
First Step Act requires district courts to consider intervening
changes when parties raise them.” Id. at 2396.
       The district court’s order denying Boyd’s First Step Act
motion in part indicates that the court considered the parties’
arguments, including Boyd’s argument that changes in the
Guidelines weighed in favor of a sentence reduction. But the order
does not indicate whether the court understood that it was
authorized to reduce the sentence of an otherwise-eligible
defendant based on intervening changes in the law. We therefore
vacate the district court’s judgment and remand this case for
further consideration in light of Concepcion.
       Boyd’s motion for summary reversal is GRANTED IN
PART to the extent that he asks us to vacate the district court’s
judgment and remand for further consideration. We DENY the
motion to the extent that it seeks summary reversal of the district
court’s judgment.
      VACATED and REMANDED.